Citation Nr: 1217174	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Specifically, in the June 2007 decision, the RO denied service connection for, among other things, tinnitus and bilateral hearing loss.  In July 2007, the Veteran filed a notice of disagreement as to the RO's denial of service connection for bilateral hearing loss.  There is no indication that the Veteran disagreed with the RO's June 2007 denial of service connection for tinnitus within one year from the date of notice of that decision.  That decision therefore became final as to the denial of service connection for tinnitus.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  In October 2008, the Veteran submitted a statement that the RO considered as a request to reopen his previously denied claim of service connection for tinnitus.  In a March 2009 letter, the RO informed the Veteran that, because new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus had not been received, entitlement to service connection for that disorder remained denied.  

In October 2009, after the Veteran's appeal of the RO's denial of service connection for bilateral hearing loss had been certified to the Board, the Veteran submitted additional evidence with a request to reopen his claim of service connection for tinnitus.  As the issue of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for tinnitus is not properly before the Board at this time, that matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the AOJ unless such evidence is accompanied by a waiver of consideration of such evidence by the AOJ or unless the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011).  See also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  In the instant case, the evidence submitted after the appeal was certified to the Board, which consists of private medical records (to include the results of September and October 2007 audiometric testing), was not accompanied by a waiver of initial consideration by the AOJ.  However, as the issue of entitlement to service connection for hearing loss is being remanded, the evidence will necessarily be considered as part of the readjudication that will take place after further development on the Veteran's claim is completed.

REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

In April 2007, the Veteran underwent a VA audiology examination.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
60
60
LEFT
40
50
65
65
65

The Veteran's speech recognition scores were 76 percent correct in his right ear and 78 percent correct in his left ear.  He was diagnosed as having sensorineural hearing loss that was moderately severe moderate in his right ear and mild to moderately severe in his left ear.  
For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Clearly, according to these audiology testing results, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Further review of the record reveals that the Veteran reported acoustic trauma in service from a variety of sources.  He also indicated post-service recreational and occupational noise exposure.  

The April 2007 VA audiologist reviewed the Veteran's service treatment records, noting no complaints of hearing loss, ear problems, ear infections, or tinnitus.  The VA audiologist acknowledged that the only test done at the time of separation from service was the whispered voice test but also noted the Veteran had denied hearing loss on the accompanying report of medical history.  

As to the etiology of the Veteran's hearing loss, the VA audiologist opined that it was less likely as not that the Veteran's current hearing impairment was a consequence of acoustic trauma during military service.  The audiologist stated that the Veteran's STRs were silent for complaints of hearing loss in service and that Veteran had denied hearing loss at the time of discharge.  The audiologist also explained that the Veteran's current hearing loss was a prima facia case of progressive bilateral hearing loss of unknown origin.  However, while the VA audiologist noted that the private medical records contained a statement of etiology of noise-induced hearing loss, the private treatment records contain no opinion regarding a relationship between the Veteran's hearing loss and his service.

The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison, 6 Vet. App. at 407, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, it appears as though the VA audiologist's negative nexus opinion was based solely on the fact that the Veteran did not demonstrate hearing loss upon discharge from service.  The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, it is unclear whether the audiologist specifically considered the impact of the Veteran's in-service noise exposure.  Given the fact the VA audiologist failed to attribute the Veteran's hearing loss to any other occurrence or discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Based on the incomplete findings during the April 2007 VA audiology consultation, the Board finds that a remand of the claim of service connection for hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of his noted post-service recreational and occupational noise exposure.  See Jandreau; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Arrange for the claims folder, and a copy of this Remand, to be provided to, and reviewed by, the examiner who conducted the April 2007 VA audiology examination, if available.  The audiologist should review the evidence and specifically consider the Veteran's December 2006 and July 2008 statements regarding the extent of his noise exposure in service.  The audiologist should then provide an addendum opinion as to whether the Veteran's current hearing loss is at least as likely as not related to service, to include his reported in-service noise exposure/acoustic trauma.  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  If the audiologist's opinion regarding nexus remains negative, the audiologist must specifically identify the medical reasons as to why the lay evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.  

2.  Ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

